In agreeing to the affirmance of this case, I do *Page 205 
not agree that no error is presented in the bill in regard to the cross-examination of the witness, John Poulter, but inasmuch as he was an attorney in the case and did not insist on the objection, and was permitted to explain the entire transaction in a way that would perhaps not prejudice the jury against him, it may not present such error as would call far a reversal, especially as it was waived by appellant. However, I think the charge of murder too remote, and it was not permissible to show whom he had killed, nor were the details of that transaction admissible in evidence.
[Rehearing denied May 30, 1913. — Reporter.]